Citation Nr: 1109570	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-28 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for numbness of the tongue and left jaw area status-post extraction of third molars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in June 2008.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In November 2008, the Board remanded this case for additional evidentiary development to include a new VA medical examination which addressed the etiology of the claimed disability.  Such an examination was accomplished in July 2010, and all other development appears to have been completed.  As such, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

Despite the foregoing, as detailed below, further development is still required in the instant case.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the Board finds that further development is required in order to comply with the duty to assist.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran essentially contends that he currently has numbness of his tongue and left jaw area due to in-service dental surgery.  Granted, the Veteran was accorded VA medical examinations in March 2005 and July 2010, both of which essentially concluded that the current disability was not etiologically linked to the in-service dental surgery.  However, the Veteran also submitted a portion of a March 2010 VA medical record which diagnosed left lingual nerve neuropathy, and opined that it was most likely caused by or a result of his dental surgery (left lower wisdom tooth removal) in service.  The clinician who promulgated this opinion noted that it was based upon review of medical records (including private dental records), medical literature and clinical experience, and stated that a "nexus is easy to make."

The Board further notes that the March 2010 VA medical record was submitted directly by the Veteran, and that he waived having the initial consideration of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.  However, the Board is concerned that this appears to be only one portion of the record.  As such, the full basis of this VA clinician's examination and basis for his opinion is not entirely clear from this record, to include under what circumstances the Veteran was evaluated at that time.  Additionally, it indicates that there are competent medical records relevant to this case that are not on file.  Moreover, the United States Court of Appeals for Veterans Claims has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for numbness of his tongue and left jaw area since December 2008.  In particular, the AMC/RO must follow-up on the March 2010 VA medical record relating this disability to his in-service dental surgery.

After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining these additional VA and any private medical records to the extent possible, and completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the record.  

If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last SSOC in August 2010, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


